Case 9:20-po-05052-KLD Document 8 Filed 08/31/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
ROBYN A. MITCHELL,

Defendant.

 

9:20-PO 5052-KLD

Violation: 9408177
Location Code: NBRM

ORDER TO DISMISS

 

Based upon the United States’ motion, and good cause appearing,

IT IS HEREBY ORDERED that the citation in the above-entitled case is

dismissed and all future court dates are vacated.

Dated this 31* day of August, 2021.

oo L. DeSoto

United States Magistrate Judge
